Exhibit 99.1 LEASING FUND TWELVE, LLC PORTFOLIO OVERVIEW THIRD QUARTER Letter from the CEOsAs of January 7, 2011 Dear investor in ICON Leasing Fund Twelve, LLC: We write to briefly summarize our activity for the third quarter of 2010.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual, and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of September 30, 2010, Fund Twelve was in its operating period.As of September 30th,Fund Twelve was fully invested, having invested $320,938,099 of equity in $650,289,2831 worth of business-essential equipment and corporate infrastructure.We invested $27,389,072 in total equity in the third quarter of 20102.Further, our distribution coverage ratio3 for the nine months ended September 30th was approximately 198.9%.As of September 30th, Fund Twelve held $17,400,192 of capital available from its investments for future reinvestment and maintained a leverage ratio of .94:14.Fund Twelve collected 96.5%5 of all scheduled rent and loan receivables due for the third quarter of 2010, with the uncollected receivables primarily relating to the auto parts manufacturing equipment on lease to Sealynx Automotive Transieres (“Sealynx”).You can read about Sealynx in further detail in the portfolio overview section that follows this letter. During the third quarter of 2010, we actively invested our capital in financings secured by business-essential equipment and corporate infrastructure.Fund Twelve made a secured term loan to EMS Enterprise Holdings, LLC (“EMS”) and its affiliates that is secured by EMS’s metal cladding operation.We also purchased information technology equipment and leased it to Broadview Networks Holdings, Inc. and its affiliate.Fund Twelve made a secured term loan to affiliates of Palmali Holding Company Limited that is secured bytwo Aframax tanker vessels, the Shah Deniz and the Absheron.During the third quarter, we also financed the upgrade of the accommodation and work barge, the Leighton Mynx, by installing a Matowac crawler crane on the barge.Finally, we made a secured term loan to Northern Crane Services Inc. that is secured by lifting and transportation equipment. We believe our portfolio is performing well and that there will continue to be many opportunities to deploy equity in well structured deals collateralized by business-essential equipment and corporate infrastructure. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Twelve’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Twelve’s financials, prepared in accordance with US GAAP. 3
